DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 27 November 2019 in reference to application 16/698,080.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7, and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US PAP 2020/0042597).

Consider claim 1, Wu teaches A computer-implemented method (abstract, figure 10) comprising: 
training a language machine learning model on a first one or more documents including known question and answer pairs to predict a question from an answer in the 
receiving a second one or more documents from a user (0110, plain text is input to NMT model); 
generating a set of question and answer pairs from the second one or more documents from the user using the language machine learning model (0110-11, question and answer pairs generated by NMT model from plain text); and 
storing the set of question and answer pairs generated from the second one or more documents from the user (0024-26, using the generated QA pairs to construct a chatbot.  Thus the QA pairs are stored for future use in databases at 0043).

Consider claim 2, Wu teaches the computer-implemented method of claim 1, wherein the training comprises training the language machine learning model to predict each successive word of a known question from its known answer for the known question and answer pairs (0118, NMT generates output sequence of words to form question based on answer in plain text. Figure 6 shows sample question of a QA pair that may be generated.).

Consider claim 4, Wu teaches a computer-implemented method (abstract, figure 10) comprising:
receiving one or more documents from a user (0110, plain text is input to NMT model); 

storing the set of question and answer pairs generated from the one or more documents from the user (0024-26, using the generated QA pairs to construct a chatbot.  Thus the QA pairs are stored for future use in databases at 0043).

Consider claim 5, Wu teaches the computer-implemented method of claim 4, further comprising training the machine learning model with known question and answer pairs to predict the question from the answer (0107-09, using QA pairs from QA websites to train NMT model to generate questions from plain text. 0025, NMT is a neural model and thus is a machine learning model).

Consider claim 6, Wu teaches the computer-implemented method of claim 5, wherein the training comprises training the machine learning model to predict each successive word of a known question from its known answer for the known question and answer pairs (0118, NMT generates output sequence of words to form question based on answer in plain text. Figure 6 shows sample question of a QA pair that may be generated.).

Consider claim 7, Wu teaches the computer-implemented method of claim 6, wherein the training comprises training the machine learning model to predict an end of 

Consider claim 15, Wu system (abstract) comprising: 
a document storage service implemented by a first one or more electronic devices to store one or more documents from a user (0166, memory, 0107, QA websites, 0043, databases): and 
a training data generation service implemented by a second one or more electronic devices (0165, processors etc), the training data generation service including instructions that upon execution cause the training data generation service to:
receiving one or more documents from a user (0110, plain text is input to NMT model); 
generating a set of question and answer pairs from the one or more documents from the user using a machine learning model trained to predict a question from an answer (0110-11, question and answer pairs generated by NMT model from plain text.  0107-109, training); and 
storing the set of question and answer pairs generated from the one or more documents from the user (0024-26, using the generated QA pairs to construct a chatbot.  Thus the QA pairs are stored for future use in databases at 0043).

Claim 16 contains similar limitations as claim 5 and therefore rejected for the same reasons. 

Claim 17 contains similar limitations as claim 6 and therefore rejected for the same reasons. 

Claim 18 contains similar limitations as claim 7 and therefore rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Tran et al. (US PAP 2021/0081503).

Consider claim 3, Wu teaches The computer-implemented method of claim 1, but does not specifically teach further comprising training a machine learning model with the set of question and answer pairs generated from the second one or more documents.
In the same field of training QA models, Tran teaches further comprising training a machine learning model with the set of question and answer pairs generated from the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to further train the model as taught by Tran in the system of Wu in order to optimize the QA generation model to, for example, a data of interest (Tran 0066).

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Karandish et al. (US PAP 2021/0056150).

Consider claim 8, Wu teaches the computer-implemented method of claim 4, but does not specifically teach wherein the generating the set of question and answer pairs from the one or more documents from the user, using the machine learning model, comprises generating a plurality of questions for a single answer of at least one of the set of question and answer pairs from the one or more documents from the user.
In the same field of QA generation, Karandish teaches wherein the generating the set of question and answer pairs from the one or more documents from the user, using the machine learning model, comprises generating a plurality of questions for a single answer of at least one of the set of question and answer pairs from the one or more documents from the user (0058, multiple questions may be generated for each answer when generating questions).
Therefore- it would have been obvious to one of ordinary skill in the art at the time of effective filing to generate multiple questions for one answer as taught by 

Claim 19 contains similar limitations as claim 8 and therefore rejected for the same reasons. 

Claims 9-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Chakraborty et al. (US PAP 2019/0311064).

Consider claim 9, Wu teaches The computer-implemented method of claim 4, but does not specifically teach further comprising training a second machine learning model, with the set of question and answer pairs generated from the one or more documents, to determine one or more top ranked answers from data of the user for a search query from the user.
In the same field of QA systems, Chakraborty teaches further comprising training a second machine learning model, with the set of question and answer pairs generated from the one or more documents, to determine one or more top ranked answers from data of the user for a search query from the user (Figure 6, 0093-95, training question answering module using QA pairs, 0057, in run time, queries may have one or multiple correct answers).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to train a query answering system as taught by Chakraborty in the 

Consider claim 10, Chakraborty teaches the computer-implemented method of claim 9, further comprising displaying the one or more top ranked answers to the user (0057, one or multiple answers are presented to the user.).

Consider claim 11, Wu teaches The computer-implemented method of claim 4, but does not specifically further comprising training a second machine learning model, with the set of question and answer pairs generated from the one or more documents, to determine one or more top ranked documents from data of the user for a search query from the user.
In the same field of QA systems, Chakraborty teaches further comprising training a second machine learning model, with the set of question and answer pairs generated from the one or more documents, to determine one or more top ranked documents from data of the user for a search query from the user (Figure 6, 0093-95, training question answering module using QA pairs, 0057, in run time, queries may have one or multiple correct answers. 0060, multiple support documents corresponding to the answers may be presented as well).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to train a query answering system to provide docuements as taught by Chakraborty in the system of Wu in order to allow a chat bot to accurately answer use queries (Chakraborty 0002-03).

Consider claim 12, Chakraborty teaches The computer-implemented method of claim 11, further comprising displaying the one or more top ranked documents to the user (0057, one or multiple answers are presented to the user, 0060, supporting documents may be displayed as well).

Consider claim 13, Wu teaches the computer-implemented method of claim 4, but does not specifically further comprising training a second machine learning model, with the set of question and answer pairs generated from the one or more documents, to determine one or more top ranked passages from data of the user for a search query from the user..
In the same field of QA systems, Chakraborty teaches further comprising training a second machine learning model, with the set of question and answer pairs generated from the one or more documents, to determine one or more top ranked passages from data of the user for a search query from the user (Figure 6, 0093-95, training question answering module using QA pairs, 0057, in run time, queries may have one or multiple correct answers. 0060, multiple support documents and passages corresponding to the answers may be presented as well).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to train a query answering system to provide passages as taught by Chakraborty in the system of Wu in order to allow a chat bot to accurately answer use queries (Chakraborty 0002-03).

Consider claim 14, Chakraborty teaches The computer-implemented method of claim 13, further comprising displaying the one or more top ranked documents to the user (0057, one or multiple answers are presented to the user, 0060, supporting documents and passages may be displayed as well).

Claim 20 contains similar limitations as claim 9 and therefore rejected for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (A Joint Model for Question Answering and Question Generation) and Song et al. (A unified Query-based Generative Model for Question Generation and Question Answering) both disclose training neural models with QA pair to generate more QA pairs from text.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655